Case 19-61608-grs          Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28   Desc Main
                                     Document      Page 1 of 12




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                     London Division


       In re:

          Americore Holdings, LLC, et al., 1           Case No. 19-61608

                Debtors.                               Chapter 11


        United States Trustee’s Objection to the Disclosure Statement in
       Support of Plan of Reorganization Proposed by Third Friday Total
                               Return Fund, LLP

         Paul A. Randolph, Acting United States Trustee, objects to the approval of

   the Disclosure Statement in Support of Plan of Reorganization Proposed by

   the Third Friday Total Return Fund, LLP (the “Third Friday Disclosure

   Statement”) (ECF No.640), and in support states as follows:

   Notice of Hearing

         Please take notice that this Objection will be heard by the Court on
         July 29, 2020 at 9:00 a.m. in the Second Floor Courtroom, U.S.
         Bankruptcy Court, 100 East Vine Street, Lexington, KY 40507.

         The parties that appear in court shall comply with physical distancing
         and other instructions by Court personnel at the hearing. Hearing
         participants shall wear masks when entering the courthouse and


   1 The Debtors in these Chapter 11 cases are (with the last four digits of their
   federal tax identification numbers in parentheses): Americore Holdings, LLC
   (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
   (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real
   Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283);
   Pineville Medical Center, LLC (9435); Izard County Medical Center,
   LLC(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC
   (4610); and St. Alexius Hospital Corporation #1 (2766).
Case 19-61608-grs     Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28         Desc Main
                                Document      Page 2 of 12




        coming to the courtroom. Use of masks during the hearing will depend
        on the ability to maintain physical distancing. If any hearing
        participant has a temperature or other health issue or concern, s/he shall
        notify the Courtroom Deputy as soon as possible so other arrangements
        may be considered.

        All other interested parties may listen to the hearing via telephone by
        calling in 10 minutes prior to the hearing using the following numbers:
        Teleconference number: 888-363-4749; Access code: 9735709#.

   Jurisdiction and background

   1.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

   157 and 1334 Venue is proper pursuant to 28 U.S.C. § 1409. This matter is a

   core proceeding.

   2.      The United States Trustee has standing to appear and be heard on this

   matter pursuant to 11 U.S.C. § 307.

   3.      On June 10, 2020, Third Friday Total Return Fund, LLP (“Third

   Friday”) filed the Third Friday Disclosure Statement. ECF No. 640. On the

   same day, Third Friday filed the Joint Plan of Reorganization Proposed by

   the Third Friday Total Return Fund, LLP (the “Third Friday Plan”). ECF No.

   639.

   4.      Third Friday is listed within the Debtor’s Schedules as a secured

   creditor with an unknown balance. ECF No. 225, at 13. On June 17, 2020,

   Third Friday filed a proof of claim listing a $25,780,016 secured debt,

   consisting of approximately $19 million in principal and $6 million in interest

   and fees.




                                              2
Case 19-61608-grs    Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28         Desc Main
                               Document      Page 3 of 12




   5.     According to the proof of claim, Third Friday filed UCC-1 financing

   statements regarding St. Alexius Hospital Corporation #1 and St. Alexius

   Properties LLC. Third Friday does not have any security interest in the other

   debtor entities, including the entities associated with the hospitals located in

   Ellwood City, Pennsylvania and Izard County, Arkansas.

        I. The Court Should Not Hold a Combined Hearing on the Adequacy of
           the Information Contained Within the Third Friday Disclosure
           Statement and Confirmation of the Third Friday Plan

   6.     According to the Third Friday Disclosure Statement, “the Bankruptcy

   Court will schedule a hearing on approval of this Disclosure Statement and

   on confirmation of the Plan,” but does not include a date for any such

   hearing. ECF No. 640, at 7. The Third Friday Disclosure Statement

   contemplates a combined hearing on the approval of the disclosure statement

   and confirmation of the Third Friday Plan.

   7.     Before reaching the inadequacy of the Third Friday Disclosure

   Statement, the United States Trustee objects to a combined hearing on the

   approval of the Third Friday Disclosure Statement and confirmation of the

   Third Friday Plan.

   8.     Under 11 U.S.C. § 1125(b), “an acceptance or rejection of a plan may

   not be solicited . . . unless, at the time of or before such solicitation, there is

   transmitted . . . a written disclosure statement approved, after notice and a

   hearing, by the court as containing adequate information.” Similarly, Federal




                                               3
Case 19-61608-grs   Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28       Desc Main
                              Document      Page 4 of 12




   Rule of Bankruptcy Procedure 3017(a) requires at least 28 days’ notice on any

   hearing on the approval of a disclosure statement. While the Bankruptcy

   Code does allow for conditional approval of a disclosure statement in small

   business debtors (11 U.S.C. § 1125(f) and Federal Rule of Bankruptcy

   Procedure 3017.1(a)), the Debtors are not small business debtors.

   9.    However, under 11 U.S.C. § 105(d)(2)(B)(vi), the Court, “unless

   inconsistent with another provision of this title or with the applicable Federal

   Rules of Bankruptcy Procedure, may issue an order . . . the court deems

   appropriate to ensure that the case is handled expeditiously and

   economically” including the power to combine the hearing on “approval of the

   disclosure statement . . . [and] confirmation of the plan.” Based on the

   circumstances present in the above-captioned case, the United States Trustee

   believes that combining the hearing on the approval of the Third Friday

   Disclosure Statement and the confirmation of the Third Friday Plan is

   inconsistent with 1125(b) and Federal Rule of Bankruptcy Procedure 3017(a).

   Additionally, the power contained in § 105(d)(2)(B)(vi) is used sparingly, most

   often in cases where the Court denied approval of a disclosure statement due

   to a very limited set of issues, and then set a combined hearing on the plan

   and the amendments to the previously filed disclosure statement. See In re

   Grabanski, 2013 WL 1549147, at *6 (Bankr. D.N.D. 2013).




                                            4
Case 19-61608-grs     Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28      Desc Main
                                Document      Page 5 of 12




   10.      The above captioned case is a large and complex chapter 11 case with

   numerous moving parts. The United States Trustee has appointed Carol Fox

   to act as an independent trustee over the above-captioned cases. The United

   States Trustee objects to Third Friday’s attempt to conditionally approve the

   disclosure statement and to hold a combined hearing on the Third Friday

   Disclosure Statement and Third Friday Plan.

         II. The Third Friday Disclosure Statement Does Not Include Adequate
             Information Under § 1125(a)(1)

   11.      Disclosure Statements are governed by 11 U.S.C. §1125(a)(1), which

   requires “adequate information” to include “information of a kind, and in

   sufficient detail, as far as is reasonably practical in light of the nature and

   history of the debtor and the condition of the debtor’s books and records . . .

   that would enable . . . a hypothetical investor of the relevant class to make an

   informed judgment about the plan.” “[I]n determining whether a disclosure

   statement provides adequate information, the court shall consider the

   complexity of the case, the benefit of additional information to creditors and

   other parties in interest, and the cost of providing additional information.” Id.

   12.      “Adequate Information” is not specifically defined within the

   Bankruptcy Code, but courts within the Sixth Circuit require information

   sufficient to allow creditors “to make an informed judgment as to the

   feasibility of the plan.” In re Microwave Prods. of Am., Inc., 100 B.R. 376, 377

   (Bankr. W.D. Tenn. 1989); see also In re Ban Am Exp., Inc., 2014 WL 4658206



                                             5
Case 19-61608-grs    Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28     Desc Main
                               Document      Page 6 of 12




   (Bankr. W.D. Ky. 2014). Specifically, to satisfy the adequate information

   requirements, a debtor’s plan should include “[f]inancial information, data,

   evaluations or projections relevant to the decision to accept or reject the

   plan.” In re Microwave Prods., 100 B.R. at 378.

   13.     For the reasons outlined below, the United States Trustee believes the

   Third Friday Disclosure Statement does not contain adequate information in

   violation of § 1125(a)(1), and specifically fails to includes adequate

   information regarding: (A) the financial ability of Third Friday to financially

   consummate the proposed plan; (B) the problems regarding Third Friday’s

   secured liens on certain portions of the Debtors’ property; (C) the fact that

   Third Friday only potentially has liens on the St. Alexius facility; (D) possible

   estate actions against Third Friday; (E) the funds Carol L. Fox, the chapter

   11 trustee, has on hand; and (F) the Debtors’ liquidation value.

                 A. The Third Friday Disclosure Statement Does Not Contain
                    Any Information on Third Friday’s Ability to Perform

   14.     Paragraph VI.C of the Third Friday Disclosure Statement, titled

   “Funding the Purchase Price,” states that Third Friday will credit bid its

   entire balance, as well as contribute $22,000,000 in cash. The only statement

   in the Third Friday Disclosure Statement regarding its ability to financially

   consummate the transaction is the following: “The Plan Proponent submits

   that it has sufficient capital to fund the Purchase Price.” ECF No. 640, ¶

   VI.C.



                                             6
Case 19-61608-grs   Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28      Desc Main
                              Document      Page 7 of 12




   15.   The Third Friday Disclosure Statement does not contain any

   information regarding Third Friday’s current financial position or its ability

   to financially consummate the transaction. Therefore, the Third Friday

   Disclosure Statement does not contain adequate information regarding

   potentially the most important aspect of the entire plan.

                B. The Third Friday Disclosure Statement Does Not Contain
                   Any Information Regarding Potential Issues with Third
                   Friday’s Secured Status on the Debtors’ Assets

   16.   Paragraph III.E of the Third Friday Disclosure Statement notes that

   “[Carol Fox’s] objection, joined by Third Friday and the [Unsecured Creditors’

   Committee], raises numerous bases to deny Pelorus the right to credit bid.”

   Pelorus is a large potentially secured creditor in the above-captioned cases

   and is conflict with Third Friday.

   17.   However, while Third Friday notes potential issues with the secured

   status of its rival Pelorus, it does not mention any of the similar issues raised

   by numerous parties against Third Friday. Third Friday initially filed its

   Notice of Claim of Lien on May 21, 2020 (ECF No. 584). On June 4, 2020,

   Toby Mug Financing, LLC (“Toby Mug”) and Pelorus filed objections to Third

   Friday’s Notice of Claim of Lien (ECF Nos. 604, 608). Also on June 4, 2020,

   Carol Fox filed a Reservation of Rights with respect to Third Friday’s Notice

   of Claim of Lien. ECF No. 611. However, instead of defending against these

   objections, Third Friday withdrew its Notice of Claim of Lien. ECF No. 609.




                                            7
Case 19-61608-grs    Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28       Desc Main
                               Document      Page 8 of 12




   18.   The Third Friday Disclosure Statement fails to include any

   information regarding potential defects in its secured status, and therefore

   fails to provide adequate information to creditors.

                C. The Third Friday Disclosure Statement Does Not Adequately
                   Explain That Its Only Potential Liens are on the St. Alexius
                   Facility

   19.   According to Paragraph IV.B, the Third Friday Disclosure Statement

   proposes substantive consolidation “solely for voting on, confirmation of and

   distributions [under the Third Friday Plan].” Therefore, because of the

   substantive consolidation, “the Plan treats Claims against and Interests in

   each of the eleven separate corporate Debtors as Claims against and

   Interests in a single debtor entity.” Id.

   20.   While the Third Friday Disclosure Statement contemplates the

   substantive consolidation of all of the Debtors’ assets, consisting primarily of

   the St. Alexius facility, Ellwood City Facility, and Izard County Facility, the

   Disclosure Statement fails to note that Third Friday only arguably has a

   security interest in one of the Debtors’ hospitals – the St. Alexius facility.

                D. The Third Friday Disclosure Statement Does Not Disclose
                   Any Potential Estate Actions Against Third Friday

   21.   Paragraph IV.I.3 of the Third Friday Disclosure Statement states that

   the following will occur at confirmation: “the Debtors and their Estates

   indefeasibly release and discharge Third Friday, its respective agents,

   attorneys, representatives, employees, officers, directors, members,



                                               8
Case 19-61608-grs    Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28        Desc Main
                               Document      Page 9 of 12




   successors, assigns, parents, subsidiaries, affiliates, heirs, executors,

   administrators, and each of them from all demands, controversies, actions,

   suits, proceedings, obligations, liabilities, fines, penalties, costs, expenses,

   attorneys’ fees, and damages of whatsoever character . . . whether known or

   unknown, fixed or contingent, and liquidated or unliquidated, in law or in

   equity, from the beginning of the world to the Effective Date.” As is clear by

   the above language, the Third Friday Disclosure Statement contemplates a

   very expansive release for Third Friday.

   22.    Grant White, who is the primary owner of the Debtors, stated in his

   first-day affidavit that Third Friday “directed and controlled the Debtors’ use

   of cash,” including causing Debtor entities without liability to Third Friday to

   “make transfers to Third Friday.” ECF No. 11, at 10. The same affidavit also

   alleges improper control of the Debtors by Third Friday. Id. at 11–12.

   23.    While the United States Trustee does not know the truth of Mr.

   White’s allegations against Third Friday, a thorough disclosure of the

   Debtors’ potential claims against Third Friday are required before any

   creditor may make an informed decision regarding the bankruptcy estate’s

   waiver of all claims against Third Friday from the “beginning of the world” to

   the confirmation date.




                                              9
Case 19-61608-grs   Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28         Desc Main
                              Document     Page 10 of 12




                E. The Third Friday Disclosure Statement Fails to Account for
                   Carol Fox’s Current Cash on Hand

   24.   According to the Chapter 11 Trustee Status Report filed on June 17,

   2020, Carol Fox received $16.4 million in Safety Net Hospital Provider Relief

   Funds and $5.1 million in PPP funds. ECF No. 665. Together, these two cash

   infusions essentially equal the entire cash purchase price offered by Third

   Friday.

   25.   The Third Friday Disclosure Statement fails to make any note

   regarding this material changes in the Debtors’ current cash balances, and

   therefore does not contain adequate information.

                F. The Third Friday Disclosure Statement Does Not Contain a
                   Liquidation Analysis

   26.   The Third Friday Disclosure Statement does not include any financial

   analysis regarding the amounts that may be available to unsecured creditors

   if the Debtors’ assets were liquidated, either through a liquidating chapter 11

   plan, an 11 U.S.C. § 363 sale, or conversion to chapter 7. In fact, the Third

   Friday Disclosure Statement appears to admit that it does not contain

   adequate information, as it states that Third Friday’s financial advisor “is in

   the process of drafting a liquidation analysis,” but that such analysis is

   currently incomplete. ECF No. 640, at 25. However, even without conducting

   any analysis, the Third Friday Disclosure Statement states that general




                                           10
Case 19-61608-grs     Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28    Desc Main
                                Document     Page 11 of 12




   unsecured creditors will be better served by the Third Friday Plan than any

   other form of asset liquidation.

   27.      Additionally, the Third Friday Disclosure Statement contemplates

   substantive consolidation, where each unsecured creditor will be treated the

   same, regardless of which entity the unsecured creditor has a claim against.

   If Third Friday ever completes a liquidation analysis, that analysis must

   include projected distributions to unsecured creditors for each debtor entity.

   28.      Therefore, because the Third Friday Disclosure Statement does not

   include a liquidation analysis, it cannot include adequate information.

         WHEREFORE, the United States Trustee respectfully requests that the

   United States Trustee’s objection be SUSTAINED, and that the Court find

   that the Third Friday Disclosure Statement does not contain adequate

   information as required by 11 U.S.C. § 1125(a)(1).



   Dated: July 8, 2020                            Paul A. Randolph

                                                  Acting United States Trustee

                                                  By:/s/ Bradley M. Nerderman
                                                  John L. Daugherty
                                                  Assistant U.S. Trustee
                                                  Bradley M. Nerderman
                                                  Trial Attorney
                                                  Office of the U.S. Trustee
                                                  100 E. Vine St., Suite 500
                                                  Lexington, KY 40507
                                                  (859) 233-2822




                                             11
Case 19-61608-grs   Doc 722    Filed 07/08/20 Entered 07/08/20 11:22:28       Desc Main
                              Document     Page 12 of 12




                               Certificate of Service

      I certify that July 8, 2020, I served a copy of the foregoing upon all parties
   registered to receive notice electronically via ECF noticing.

                                                      /s/Bradley M. Nerderman
                                                      Bradley M. Nerderman




                                            12
